Citation Nr: 0832516	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for upper extremity 
impairment secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from a May 1999 rating decision 
rendered by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs.

On October 26, 2006, the Board issued a decision denying 
service connection for upper extremity impairment secondary 
to the veteran's service-connected low back disability.  In a 
separate decision, the Board vacated the October 2006 
decision.

In April 2007, the Board remanded the case for further 
development, specifically a VA examination addressing the 
etiology of the claimed disability.  For reasons discussed 
below, remand is again necessary.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Pursuant to the Board's April 2007 remand, the veteran was 
scheduled for a VA examination in April 2008.  In a letter 
dated April 2008, VA notified the veteran that a nearby VA 
medical facility would schedule his VA examination and that, 
if he could not keep the appointment, he should contact the 
facility as soon as notice of the appointment is received.  
The veteran was further notified therein that claims are 
considered on the evidence of record where there is any 
failure to report for a scheduled VA examination without good 
cause (i.e. illness, hospitalization, death of a family 
member, etc.).

A letter notifying the appellant of the scheduled examination 
date and time is not of record.  However, the record 
demonstrates that the veteran had actual knowledge of the 
scheduled VA examination.  In July 2008, the appellant 
acknowledged in a telephone contact with VA that he had 
missed that examination appointment.  The report of contact, 
VA Form 119, noted that "he has been sick and would like to 
reschedule."

The Board finds that the appellant has reported good cause 
for his failure to report for the scheduled VA examination in 
April 2008 and that, as such, he should be rescheduled for 
another VA examination that complies with the Board's April 
2007 remand decision.  The Board recognizes that a period of 
about 3 months had elapsed between the veteran's scheduled VA 
examination and his request for rescheduling; however, VA has 
not provided the veteran with notice of any time constraints 
on such a request and the appeal was still pending at the 
time of the request.  The Board has further considered the 
note in the VA records showing that the veteran "stated that 
a decision was [sic] already made and that he doesn't need to 
come in for this exam."  However, this statement does not 
abrogate VA duty to assist and suggests no more than that the 
veteran was confused or misunderstood the status of his 
claim.

In view of the above, this case is REMANDED to the RO via the 
Appeals Management Center in Washington, DC, for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his upper extremity impairment, to 
include carpal tunnel syndrome and 
cervical spine radiculopathy.  The claims 
folder must be made available to and 
reviewed by the examiner.

For each upper extremity disorder 
identified, the examiner should proffer 
an opinion as to whether there is 50 
percent or better probability that 
disorder is etiologically related to, or 
aggravated by, his service-connected low 
back disability.

For each neck disability identified, the 
examiner should proffer an opinion as to 
whether there is 50 percent or better 
probability that disability is 
etiologically related to, or aggravated 
by, his service-connected low back 
disability.

The rationale for the opinion must also 
be provided.

2.  Upon completion of the foregoing, the 
RO must readjudicate the issue on appeal 
with consideration of any evidence 
received since the issuance of the 
December 2003 supplemental statement of 
the case, to include the physician's 
statement received in July 2006.

3.  The veteran should be informed that 
this is not an original claim for 
compensation.  The original claim for 
compensation was received in 1974.  See 
38 C.F.R. § 3.160.)  If he fails to 
report without good cause, the claim 
shall be denied.  The AOJ should 
correctly comply with 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case. The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




